Citation Nr: 1142472	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  06-39 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for service-connected lumbar spine disorder, currently characterized as degenerative disc disease, on both a schedular and extraschedular basis.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU), on both a schedular and extraschedular basis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from December 1963 to January 1972.

The issue of entitlement to an evaluation in excess of 40 percent for service-connected lumbar spine disorder on a schedular basis comes back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in September 2010.  The issues of entitlement to an evaluation in excess of 40 percent for service-connected lumbar spine disorder and entitlement to a TDIU on extraschedular bases are before the Board of Veterans' Appeals (Board) following a Board Remand in September 2010.  This matter was originally on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.
 
In May 2007, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In a September 2010 decision, the Board denied the Veteran's claim for an increased evaluation in excess of 40 percent for his service-connected lumbar spine disability. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court granted the parties Joint Motion for Remand (JMR) and remanded the matter to the Board for compliance with the instructions in the JMR.  The JMR noted that the parties agreed that the Board erred by relying upon a November 2006 VA examination in which it was unclear whether the examiner viewed the relevant data for his conclusions.

The JMR noted that in the September 2010 decision, the Board explained that the November 2006 VA examiner believed that the Veteran had a neuropathy unrelated to his back disorder, not a radiculopathy related to his back disorder, as his treating clinicians believed, and as suggested by a June 2006 EMG report.

The JMR noted that the November 2006 VA examiner did not indicated that he reviewed the claims file and he did not comment upon any other medical evidence in the record indicating that he viewed any of the Veteran's medical records.  The JMR noted that the November 2006 VA examiner opined that the cause of the numbness and tingling in the Veteran's legs was a neuropathy and, significantly, that it was not possible to discern if the VA examiner actually reviewed the June 2006 EMG report which found radiculopathy caused by the Veteran's service-connected low back disorder.  

The JMR noted that the parties agree that, without explanation by the VA examiner of the impact of the EMG report, the parties were also unable to determine its significance and evidentiary weight.  Consequently, the JMR noted that the parties agree that remand was warranted for the Board to obtain a new examination or addendum to the November 2006 VA examination report which considers the relevant data and significant facts of the Veteran's medical records, to include the EMG report.

The Board also notes that in October 2010, the Director of Compensation and Pension Service issued an Administration Review report as to whether the Veteran was entitled to extraschedular evaluations for service-connected lumbar spine disability and TDIU.  As an additional VA examination may yield findings which could impact whether an increased rating and TDIU is warranted on an extraschedular basis, these two issues must also be remanded for an addendum opinion by the Director of Compensation.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected lumbar spine disability that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  The Veteran should also be informed that he should provide evidence of any physician prescribed periods of bed rest due to his service-connected lumbar spine disability.

2.  After the above has been accomplished, the Veteran should be afforded an additional VA examination to ascertain the severity of his service-connected lumbar spine disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, including the June 2006 EMG report, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.

(i)  The examiner should identify all current orthopedic manifestations of the Veteran's service-connected lumbar spine disability.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The examiner should be asked to determine whether the Veteran's lumbar spine exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

(ii)  The examiner should indicate whether there is objective evidence of physician-prescribed periods of bed rest having a total duration of at least 6 weeks during the past 12 months, due to the service-connected lumbar spine disability 

(iii)  The examiner should identify all current  neurological manifestations of the Veteran's service-connected lumbar spine disability, identify all nerve(s) involved and degree of impairment to include all symptoms and manifestations (whether the involvement is only sensory (neuralgia), or if it is characterized by organic changes such as loss of reflexes, muscle atrophy, sensory disturbances, constant pain (neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as mild, moderate or severe (with or without marked muscular atrophy).  

(iv)  Based on examination findings on examination and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected lumbar spine disability.  

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.  To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.  The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

3.  After the above has been completed, the case should then be referred to the Director of Compensation and Pension for an addendum opinion as to whether the Veteran is entitled to assignment of an extraschedular rating for his service-connected lumbar spine disability in accordance with the provisions of 38 C.F.R. § 3.321(b), and to assignment of a TDIU in accordance with the provisions of 38 C.F.R. § 4.16(b).  The addendum opinion should include a full statement of all factors having a bearing on the issues. 

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



